cca_2019030613140943 6707a id uilc number release date from sent wednesday march pm to cc bcc subject re ftf stature i’ve run this by p a branches and this is their response question correct when disclosure is required with a return the assessment of the sec_6707a penalty for failure to timely or properly disclose a reportable_transaction must be made within years of the date of the filing of the underlying return see sec_6501 disclosure is required with a return when the transaction is listed or otherwise reportable at the time the return is filed for listed transactions sec_6501 provides additional time to make an assessment of the penalty if the disclosure is not made with the return sec_6501 provides that the period to assess tax with respect to a listed_transaction the taxpayer failed to disclose in accordance with sec_6011 shall not expire before one year after the earlier of the following the date the taxpayer provides the information required under sec_6011 or the date that a material_advisor meets the requirements of sec_6112 see eg irm when disclosure is not required with a return no limitations_period to assess the sec_6707a penalty applies this typically occurs in the case of transactions listed after the due_date of the return than with a return see eg irm in these cases disclosure is generally made to otsa rather question sec_6501 provides that an assessment of tax must be made within years after the return was filed for purposes of sec_6501 the term return means the return required to be filed by the taxpayer see sec_6501 per sec_6111 form_8918 is a return required to be filed by the material_advisor therefore the penalty must be assessed within years after the due_date of the return or the date filed whichever is later see irm dollar_figure please note that while the above is the general_rule there is no applicable statute_of_limitations under sec_6501 for the assessment of the penalty for failure_to_register a tax_shelter under the pre-american jobs creation act of ajca version of sec_6707 see eg irm --------------------- -------------------- -----------------------------------
